Name: Council Directive 81/854/EEC of 19 October 1981 adapting, consequent upon the accession of Greece, Directive 79/409/EEC on the conservation of wild birds
 Type: Directive
 Subject Matter: natural environment;  environmental policy
 Date Published: 1981-11-07

 Avis juridique important|31981L0854Council Directive 81/854/EEC of 19 October 1981 adapting, consequent upon the accession of Greece, Directive 79/409/EEC on the conservation of wild birds Official Journal L 319 , 07/11/1981 P. 0003 - 0015 Spanish special edition: Chapter 15 Volume 3 P. 0062 Portuguese special edition Chapter 15 Volume 3 P. 0062 Finnish special edition: Chapter 15 Volume 3 P. 0147 Swedish special edition: Chapter 15 Volume 3 P. 0147 COUNCIL DIRECTIVE of 19 October 1981 adapting, consequent upon the accession of Greece, Directive 79/409/EEC on the conservation of wild birds (81/854/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Annexes to Directive 79/409/EEC (2) should be adapted to take account of the Accession of Greece, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I, II and III to Directive 79/409/EEC are hereby replaced by Annexes I, II and III to this Directive. Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 19 October 1981. For the Council The President P. WALKER (1) OJ No C 144, 15.6.1981, p. 37. (2) OJ No L 103, 25.4.1979, p. 1. ANNEX I >PIC FILE= "T0020941"> >PIC FILE= "T0020942"> >PIC FILE= "T0020943"> >PIC FILE= "T0020944"> ANNEX II/1 >PIC FILE= "T0020945"> >PIC FILE= "T0020946"> ANNEX II/2 >PIC FILE= "T0020947"> >PIC FILE= "T0020948"> >PIC FILE= "T0020949"> >PIC FILE= "T0020950"> ANNEX III/1 - ANNEX III/2 >PIC FILE= "T0020951"> ANNEX III/3 >PIC FILE= "T0020952">